Exhibit 10.4

 

STANDSTILL AGREEMENT

 

THIS STANDSTILL AGREEMENT, dated as of March 15, 2016 (this “Agreement”), is
entered into by and between Clayton Williams Energy, Inc., a Delaware
corporation (the “Company”), and [·], a [·] (the “Purchaser”). Capitalized terms
used but not defined herein shall have the meaning assigned to such term in the
Credit Agreement (as defined below).

 

RECITALS

 

WHEREAS, pursuant to, and subject to the terms and conditions of, the Credit
Agreement dated as of the date hereof among the Company, as borrower, certain
subsidiaries of the Company, as guarantors, the lenders party thereto, Goldman
Sachs Lending Partners LLC, as sole lead arranger, sole bookrunner and
syndication agent, Stephens Inc., as manager, and Wilmington Trust, N.A., as
administrative agent (the “Credit Agreement”), the lenders have agreed to make
terms loans in the aggregate principal amount of $350,000,000 to the Company;

 

WHEREAS, the transactions contemplated by the Credit Agreement are expected to
benefit the Company;

 

WHEREAS, in connection with the transactions contemplated by the Credit
Agreement, the Company and AF IV Energy LLC, a Delaware limited liability
company, have entered into that certain Warrant and Preferred Stock Purchase
Agreement, dated as of March 8, 2016 (the “Purchase Agreement”), pursuant to
which the Company has agreed to sell to the Purchaser, among others, (i) a
Warrant to Purchase Common Stock (the “Warrant”), which provides the Purchaser
the right to purchase shares of the Company’s common stock, $0.10 par value per
share (the “Warrant Shares”), and (ii) shares of the Company’s Special Voting
Preferred Stock, $0.10 par value per share (the “Special Voting Preferred
Stock”), in each case on the terms and conditions of the Purchase Agreement;

 

WHEREAS, pursuant to that certain Certificate of Designation of the Special
Voting Preferred Stock of the Company (the “Certificate”), the holders thereof
have the right to elect up to two directors (the “Preferred Directors”) to the
board of directors of the Company (the “Board”) until the Board Election
Termination Date (as defined in the Certificate); and

 

WHEREAS, pursuant to Sections 2.2(g) and (h) of the Purchase Agreement, the
execution and delivery of this Agreement is a condition precedent to the Closing
(as defined therein).

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by each of the parties hereto, the
parties hereby agree as follows:

 

AGREEMENT

 

Section 1.                                           Standstill.  During the
period commencing on the Availability Date (as such term is defined in the
Credit Agreement) and ending on the Standstill Termination Date (as defined
below), the Purchaser shall not, and shall cause its Affiliates (as defined in
the Warrant and excluding any portfolio companies of the Purchaser) not to,
directly or indirectly, engage in

 

--------------------------------------------------------------------------------


 

any activities or transactions that would constitute a “Change of Control” as
defined in the Existing Senior Notes Indenture (as such term is defined in the
Credit Agreement) as in effect on the date hereof governing the Existing Senior
Notes (as such term is defined in the Credit Agreement).  “Standstill
Termination Date” means the earlier of (i) 90 days after the Board Election
Termination Date (as defined in the Certificate), (ii) the obligations under the
Existing Senior Notes have been paid in full or otherwise refinanced, (iii) the
Existing Senior Notes Indenture has been amended so that the Purchaser
constitutes a “Permitted Holder” as defined under the Existing Senior Notes
Indenture and (iv) 90 days after the date on which all Preferred Directors have
resigned or been removed from the Board.

 

Section 2.                                           Confidential Information. 
The Company and the Purchaser acknowledge that the Preferred Directors may from
time to time, subject to applicable law (including, without limitation, federal
and state securities laws), the policies of the Board and the terms of this
Agreement, disclose to the Purchaser information received by the Preferred
Directors in their capacities as Preferred Directors for purposes of allowing
the Purchaser to monitor its investment in the Company (the “Permitted
Purpose”).  The Purchaser agrees not to, and to cause each Preferred Director
designated by the Purchaser not to, use such information for any purpose (other
than the Permitted Purpose) or disclose any such information to any other Person
(as defined in the Certificate); provided, however, that the Purchaser may
disclose such information (a) to its Representatives (as defined below) who need
to know such information for the Permitted Purpose and are bound by obligations
of confidentiality with respect to such information, (b) as required by law,
regulation or applicable rule, but only after providing the Company, to the
extent reasonably practicable and legally permissible, with prior written notice
and (at the Company’s sole expense) an opportunity to limit or eliminate such
disclosure, (c) in connection with the exercise (or partial exercise) of the
Warrants or transfer (or potential transfer) of its investment in the Company;
provided, that as a condition to such disclosure, any Person(s) to whom such
information is to be disclosed enters into confidentiality agreement enforceable
by, and on terms reasonably acceptable to, the Company, or (d) with the prior
written consent of the Company.  As used in this Agreement, “Representatives”
means, with respect to Purchaser, its affiliates (other than portfolio
companies), directors, officers, employees, financial advisors, attorneys,
accountants, agents and representatives.  Nothing in this Section 2 shall be
interpreted or construed as modifying or limiting the duties (including
fiduciary duties) of the Preferred Directors in their capacities as Preferred
Directors.

 

Section 3.                                           Miscellaneous.

 

(a)                                           Entire Agreement.  This Agreement,
the Purchase Agreement, and the other documents and instruments referred to
herein and therein are intended by the parties as a final expression of their
agreement and intended to be a complete and exclusive statement of the agreement
and understanding of the parties hereto with respect to the subject matter
contained herein.  There are no restrictions, promises, warranties or
undertakings other than those set forth or referred to herein with respect to
the rights granted by any party or any of its affiliates set forth herein.  This
Agreement supersedes all prior agreements and understandings between the parties
with respect to the subject matter hereof.

 

(b)                                           Interpretation.  If any provision
in this Agreement is held to be illegal, invalid, not binding or unenforceable,
(i) such provision shall be fully severable and this

 

2

--------------------------------------------------------------------------------


 

Agreement shall be construed and enforced as if such illegal, invalid, not
binding or unenforceable provision had never comprised a part of this Agreement,
and the remaining provisions shall remain in full force and effect and (ii) the
parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in an
acceptable manner in order that the transactions contemplated hereby are
consummated as originally contemplated to the greatest extent possible.  Any
words imparting the singular number only shall include the plural and vice
versa.  The words such as “herein,” “hereinafter,” “hereof” and “hereunder”
refer to this Agreement as a whole and not merely to a subdivision in which such
words appear unless the context otherwise requires.  The division of this
Agreement into Sections and other subdivisions and the insertion of headings are
for convenience of reference only and shall not affect or be utilized in
construing or interpreting this Agreement.

 

(c)                                            Governing Law; Submission to
Jurisdiction.  This Agreement, and all claims or causes of action (whether in
contract or tort) that may be based upon, arise out of or relate to this
Agreement or the negotiation, execution or performance of this Agreement
(including any claim or cause of action based upon, arising out of or related to
any representation or warranty made in or in connection with this Agreement),
will be construed in accordance with and governed by the laws of the State of
Delaware without regard to principles of conflicts of laws.  Any action against
any party relating to the foregoing shall be brought in any federal or state
court of competent jurisdiction located within the State of Delaware, and the
parties hereto hereby irrevocably submit to the non-exclusive jurisdiction of
any federal or state court located within the State of Delaware over any such
action.  Each of the parties hereby irrevocably and unconditionally agrees
(A) that it is and shall continue to be subject to the jurisdiction of the
courts of the State of Delaware and of the federal courts sitting in the State
of Delaware, and (B) to the extent that such party is not otherwise subject to
service of process in the State of Delaware, to appoint and maintain an agent in
the State of Delaware as such party’s agent for acceptance of legal processes
and notify the other parties of the name and address of such agent,  and that,
to the fullest extent permitted by applicable law, service made pursuant to
(B) above shall have the same legal force and effect as if served upon such
party personally within the State of Delaware.  Each of the parties hereby
irrevocably waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of venue of any such
dispute brought in such court or any defense of inconvenient forum for the
maintenance of such dispute.  Each of the parties hereto agrees that a judgment
in any such dispute may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

 

(d)                                           Waiver of Jury Trial.  EACH OF THE
PARTIES TO THIS AGREEMENT HEREBY WAIVES, AND AGREES TO CAUSE ITS AFFILIATES TO
WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (i) ARISING UNDER THIS AGREEMENT OR
(ii) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED
HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN
CONTRACT, TORT, EQUITY OR OTHERWISE.  EACH OF THE PARTIES TO THIS AGREEMENT
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL

 

3

--------------------------------------------------------------------------------


 

WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

(e)                                            Modifications in Writing.    
Except as otherwise provided herein, no amendment, waiver, consent, modification
or termination of any provision of this Agreement shall be effective unless
signed by each of the parties hereto.  Any amendment, supplement or modification
of or to any provision of this Agreement, any waiver of any provision of this
Agreement and any consent to any departure by a party from the terms of any
provision of this Agreement shall be effective only in the specific instance and
for the specific purpose for which made or given.

 

(f)                                             Execution in Counterparts.  This
Agreement may be executed in any number of counterparts (including by electronic
means) and by different parties hereto in separate counterparts, each of which
counterparts, when so executed and delivered, shall be deemed to be an original
and all of which counterparts, taken together, shall constitute one and the same
agreement.

 

(g)                                            Binding Effect; Assignment;
Termination.  This Agreement will be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns, but
will not be assignable or delegable by any party hereto without the prior
written consent of each of the other parties.  Section 1 of this Agreement shall
terminate on the Standstill Termination Date, except that in any such case the
provisions of Section 2 this Section 3 shall survive any termination of this
Agreement and except that no party to this Agreement shall be relieved or
released from liability for damages arising out of a breach of this Agreement
before such termination.

 

(h)                                           Independent Counsel.  Each of the
parties acknowledges that it has been represented by independent counsel of its
choice throughout all negotiations that have preceded the execution of this
Agreement and that it has executed the same with consent and upon the advice of
said independent counsel.  Each party and its counsel cooperated in the drafting
and preparation of this Agreement and the documents referred to herein, and any
and all drafts relating thereto will be deemed the work product of the parties
and may not be construed against any party by reason of its preparation. 
Accordingly, any rule of law or any legal decision that would require
interpretation of any ambiguities in this Agreement against the party that
drafted it is of no application and is hereby expressly waived.

 

[Signature Page Follows]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto execute this Standstill Agreement,
effective as of the date first above written.

 

 

 

 

 

 

COMPANY:

 

 

 

CLAYTON WILLIAMS ENERGY, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

PURCHASER:

 

 

 

[·]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Standstill Agreement]

 

--------------------------------------------------------------------------------